Citation Nr: 1023308	
Decision Date: 06/22/10    Archive Date: 07/01/10

DOCKET NO.  04-12 227A	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in St. 
Petersburg, Florida


THE ISSUE

Entitlement to service connection for gastroesophageal reflux 
disease (GERD) and irritable bowel syndrome (IBS), claimed as 
a gastrointestinal disorder, to include as due to or 
aggravated by service-connected post traumatic stress 
disorder (PTSD).


REPRESENTATION

Appellant represented by:	Disabled American Veterans


WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

D. Johnson, Counsel
INTRODUCTION

The Veteran had active military service from April 1985 to 
March 1989.

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal from a July 2002 rating decision issued by 
the St. Petersburg, Florida, RO.

The Veteran testified before a Veterans Law Judge in a 
hearing at the RO in July 2007.  A copy of the transcript is 
associated with the claims file. 

The appeal was previously before the Board, but remanded for 
additional development in December 2007 and May 2009.

The appeal is REMANDED to the RO via the Appeals Management 
Center (AMC), in Washington, DC.  VA will notify the 
appellant if further action is required.


REMAND

Before a decision can be rendered in this matter, the Board 
finds due process considerations require that this case be 
remanded to the RO.  The Veteran presented testimony 
regarding her claim at a hearing held before a Veterans' Law 
Judge in July 2007.  Pertinent law and regulation provide 
that a Veterans Law Judge that presided over a hearing must 
issue the decision on the claim on appeal.  38 U.S.C. A. § 
7107(c) (West 2002); 38 C.F.R. § 20.707 (2009).  

In a May 2010 letter, the Board advised the appellant that 
the Veterans Law Judge who conducted the Travel Board hearing 
in July 2007 was no longer employed at the Board.  The 
Veteran was advised of her right to have another Board 
hearing.  The Veteran has elected to attend a hearing before 
a Veterans Law Judge at the regional office.  Hence, the 
hearing must be scheduled by the RO.  

Accordingly, the case is REMANDED for the following action:

The RO should schedule the Veteran for a 
hearing before a Veterans Law Judge in 
accordance with applicable procedures.  
She should be notified of the date and 
time of the hearing in accordance with 38 
C.F.R. § 20.704(b) (2009).  If she desires 
to withdraw the request for the hearing, 
she must do so in writing to the RO.

The appellant has the right to submit additional evidence and 
argument on the matter or matters the Board has remanded.  
Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board of 
Veterans' Appeals or by the United States Court of Appeals 
for Veterans Claims for additional development or other 
appropriate action must be handled in an expeditious manner.  
See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2009).



_________________________________________________
S. S. Toth
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the 
Board of Veterans' Appeals is appealable to the United States 
Court of Appeals for Veterans Claims.  This remand is in the 
nature of a preliminary order and does not constitute a 
decision of the Board on the merits of your appeal.  
38 C.F.R. § 20.1100(b) (2009).


